Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct an obvious typo as follows: 
Claim 2: replace “RB of the the node i with” with --RB of the node I with--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed because the closest art Quiang Huo and etc. (Novel Multihop Transmission Schemes Using Selective Network Coding and Differential Modulation for Two-Way Relay Networks, IEEE ICC Wireless Communications Symposium, 2013, pp. 5924-5928, a copy is provided in the NPL dated 3/05/2020, 5 pages) does not discloses a method of TWRN to overcome the shortcomings of the existing DF-based DNC schemes for a TWRN with an arbitrary number of relays (the theoretically optimal transmission performance cannot be reached and the lack of an appropriate error control mechanism) by dividing nodes into three different categories such that any two nodes in the same category are separated by at least two relays belonging to different categories and, in each timeslot, only all nodes belonging to one category are allowed to transmit data packets; in combined all the other limitations specified by the claim.
Dependent claim 2 is allowed because it depends on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JIANYE WU/Primary Examiner, Art Unit 2462